Citation Nr: 0321530	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  96-48 574	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability resulting from a penile 
implantation at a VA facility in October 1989.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 (West 2002) for 
additional disability resulting from a penile implantation at 
a VA facility in October 1989.  The veteran filed a timely 
appeal to this adverse determination.

When this matter was previously before the Board in September 
1998, it was remanded to the RO for further development, 
which was accomplished.  The veteran's case was then returned 
to the Board which, in a decision dated in August 2000, 
denied the veteran's claim compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for additional disability resulting from a 
penile implantation at a VA facility in October 1989.  The 
veteran appealed this Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an order 
dated in April 2003, the Court indicated that it had received 
notice on February 3, 2003 that the veteran had died on 
November [redacted]
, 2002.  Therefore, the Court vacated the Board's 
August 2000 decision and dismissed the veteran's appeal for 
lack of jurisdiction.  The case has now been returned to the 
Board for action consistent with the Court's order.


FINDING OF FACT

On April 28, 2003, the Board received a copy of an order of 
the United States Court of Appeals for Veterans Claims 
indicating that the veteran had died on November [redacted]
, 2002; a 
copy of the veteran's official Certificate of Death was 
included with this order.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 




REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the veteran appealed the Board's August 2000 
decision to the United States Court of Appeals for Veterans 
Claims.  Unfortunately, the veteran died during the pendency 
of his appeal at the Court.  The Court then vacated the 
Board's August 2000 decision and dismissed the veteran's 
appeal for lack of jurisdiction.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must 
also be dismissed by the Board for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



		
STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



